LECPIE, J.
[1] The state has taken the present appeal from a judgment setting aside the forfeiture of an appearance bond, and the accused moves to dismiss, on the authority of State v. Cole, 39 La. Ann. 938, 3 South. 84. In that ease, such a judgment was assimilated to an order granting a new trial, which is only interlocutory and not appealable, and for that reason the appeal was dismissed. It does not appear from the statement in the opinion whether the judgment of forfeiture, though rendered, had been written and signed, nor whether the decree setting aside the forfeiture had been written and signed, and we infer from the reasons stated therein that neither had been done. Those were the circumstances under which a similar appeal was dismissed in the case of State v. Robert Holland et al., 47 La. Ann. 362, 16 South. 958. In each of these eases, it will be seen, the appeal by the state was dismissed not for the reason that the state had no right to appeal, but because the judgments therein were preliminary or interlocutory and not final, while in the case at bar the judgment appealed from was written, read, and signed, and was final.
The case of State v. Martin, 50 La. Ann. 1157, 24 South. 590, is decisive of the question involved here. It was held in that case:
“If persons charged with crime and their sureties on appearance bonds may appeal from final judgments forfeiting such bonds, or from final judgments refusing to set aside the forfeitures when made, surely the state may likewise appeal from adverse final judgments denying forfeiture, or setting aside forfeitures once made, or declaring judgments of forfeiture satisfied. The reasons for the one apneal are as strong and cogent as those for the other.”
See, also, State v. Johnson, 132 La. 11, 60 South. 702, where, although the question was not raised, a similar appeal was entertained by this court.
The motion to dismiss is overruled.